DETAILED ACTION
This communication responsive to the Application No. 17/521,400 filed on November 18, 2022. Claims 1-22 are pending and are directed towards BIOMETRIC AUTHENTICATION.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,170,084 B2 in view of Chen et al. U.S. Patent Pub. No. 2015/0310444 A1 (hereinafter “Chen”), Hoyos et al. U.S. Patent Pub. No. 2014/0337930 A1 (hereinafter “Hoyos”) and further in view of Prakash et al. U.S. Patent Pub. No. 2019/0044723 A1 (hereinafter “Prakash”). 

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,170,084 B2. Although some of the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and U.S. Patent No. 11,170,084 B2 are drawn to biometric authentication for authorizing access to access-controlled environments, and are significantly similar and the claimed features seem to be identical with various obvious alternate method of authentication.  
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375. 
The table below compares the independent claims of the two applications. Chen teaches the  added limitations “prompting, by the computing device, the user to provide at least one biometric input responsive to determining that the user identity probability does not satisfy a second identity probability threshold associated with the second access-controlled function” (When the authentication module 228 directs the processing circuitry 214 to deny the authentication of the reference user, the active data aggregator module 226 may direct the processing circuitry 214 to actively collect an authentication data item from the user, such as by prompting the user. Chen, para [0081]) (the additional authentication measure may include requesting actively collected biometric data from the user, such as a fingerprint, a password, etc. Chen, para[0100])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add this feature. One would be motivated to do so, to increase the accuracy of the authentication process. 
 Prakash teaches wherein the acts of determining the first and second portion of the user identity probability each include an act of processing the respective authentication information using respective neural networks, wherein the respective neural networks are configured to accept a respective authentication information input and output a probability of a match (In some embodiments, image processor 160 and/or SEP 130 are configured to process the composite image to determine characteristics of the image (e.g., facial feature vectors), which SEP 130 is configured to compare with stored template characteristics one or more known users of device 100 (e.g., using one or more neural networks). Prakash, para [0035]) (In some embodiments, pipeline 370 may perform the comparison using a collection of neural networks included in pipeline 370, each network being configured to compare biometric data captured in a single frame or composite frame with biometric data 372 captured in multiple frames for an authorized user. Prakash, para [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add this feature. One would be motivated to do so, to increase the accuracy of the authentication process. 
Hoyos teaches wherein the acts of determining the third portion of the user identity probability includes an act of processing the respective authentication information using respective neural networks, wherein the respective neural networks are configured to accept a respective authentication information input and output a probability of a match (The various technologies used to process voice data, generate and store voice prints can include without limitation, frequency estimation, hidden Markov models, Gaussian mixture models, pattern matching algorithms, neural networks, matrix representation, vector quantization and decision trees. Accordingly, the user can be authenticated/identified or liveness determined by analyzing the characteristics of the user's voice according to known voice speaker identification algorithms as further described herein. Hoyos, para [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, add this feature. One would be motivated to do so, to increase the accuracy of the authentication process.

Instant Application: 17/521,400
Patent No. 11,170,084
Claim 1: A method of authorizing access to access-controlled environments, the method comprising:
receiving, by a computing device, passive user authentication information indicative of an identity of a user of the computing device;
comparing, by the computing device, the passive user authentication information to a stored user identifier associated with the user; 
receiving, by the computing device, active user authentication information indicative of an identity of a user of the computing device; 
comparing, by the computing device, the active user authentication information to a stored user identifier associated with the user; 
generating a liveness evaluation of the user and submission of the passive and active authentication information, wherein the liveness evaluation is based on authentication information that validates capture of the passive and active sources of authentication information by a live user, wherein generating the liveness evaluation includes an act of processing the authentication information that validates the capture of the passive and active user authentication information using at least one neural network, wherein the at least one neural network is configured to process authentication information and generate an output probability that the passive authentication information and the active authentication information are actually obtained from the user;
receiving, by the computing device, a request from the user to execute an access- controlled function; and
granting, by the computing device, the request from the user responsive to determining that a user identity probability satisfies a first identity probability threshold associated with the access-controlled function based on, at least in part, the active and passive user authentication information and the liveness evaluation.
Claim 1: A method of authorizing access to access-controlled environments, the method comprising:
receiving, passively by a computing device, user behavior authentication information indicative of a behavior of a user of the computing device; comparing, by the computing device, the user behavior authentication information to a stored user identifier associated with the user; 
calculating, by the computing device, a user identity probability based on a plurality of authentication sources, wherein the act of calculating includes: determining a first portion of the user identity probability based on the comparison of the user behavior authentication information to the stored user identifier as a first source, determining a second portion of the user identity probability based on active authentication input by the user as a second source; and 
determining a third portion of the user identity probability based on a liveness evaluation as a third source, wherein the liveness evaluation is based on authentication information that validates capture of the first and second source of authentication information by a live user; 
receiving, by the computing device, a request from the user to execute an access-controlled function; granting, by the computing device, the request from the user responsive to determining that the user identity probability satisfies a first identity probability threshold associated with the access-controlled function; and 
wherein the determining the third portion of the user identity probability based on the liveness evaluation includes an act of processing the authentication information that validates the capture of the first and second source using at least one neural network, wherein the at least one neural network is configured to accept the authentication information as an input, generate an output probability that the user behavior authentication information and the active authentication information input are actually obtained from the user, and wherein determining the third portion of the user identity probability is based, at least in part, on the output probability.
Claim 12: A system of authorizing access to access-controlled environments, the system comprising: 
at least one processor operatively connected to a memory, the at least one processor configured to:
receive passive user authentication information indicative of an identity of a user of the computing device; 
compare the passive user authentication information to a stored user identifier associated with the user;
receive active user authentication information indicative of an identity of a user of the computing device; 
compare the active user authentication information to a stored user identifier associated with the user;
generate a liveness evaluation of the user and submission of the passive and active user authentication information, wherein the liveness evaluation is based on authentication information that validates capture of the passive and active sources of authentication information by a live user, wherein generation of the liveness evaluation includes operations executed by the at least one processor configured to validate the capture of the passive and active user authentication information using at least one neural network, wherein the at least one neural network is configured to process the authentication information and generate an output probability that the passive user authentication information and the active user authentication information inputs are actually obtained from the user;
receive a request from the user to execute an access-controlled function; and 
grant the request from the user responsive to a determination that a user identity probability satisfies a first identity probability threshold associated with the access-controlled function based on, at least in part, the active and passive authentication information and the liveness evaluation.

Claim 16. The system of claim 12, wherein the at least one processor is further configured to:
receive a second request from the user to execute a second access-controlled function; 
prompt the user to provide at least one biometric input responsive to determining that the user identity probability does not satisfy a second identity probability threshold associated with the second access-controlled function; 
receive the at least one biometric input from the user;
compare the at least one biometric input to a user profile; 
calculate a second user identity probability based on the comparison of the at least one biometric input to the user profile; 
adjust the user identity probability based on the second user identity probability; and 
grant the second request from the user responsive to a determination that the user identity probability satisfies the second identity probability threshold.
Claims 14 and 20: A method of authorizing access to access-controlled environments, the method comprising: receiving, passively by a computing device, passive authentication information for a user of the computing device; 
comparing, by the computing device, the passive authentication information to a stored user identifier associated with the user; 
calculating, by the computing device, a first user identity probability based on the comparison of the passive authentication information to the stored user identifier; 
receiving, by the computing device, a request from the user to execute an access-controlled function; prompting, by the computing device, the user to provide active authentication information including at least one biometric input responsive to determining that the first user identity probability does not satisfy a first identity probability threshold associated with the access-controlled function; 
receiving, by the computing device, the at least one biometric input from the user; 
comparing, by the computing device, the at least one biometric input to a user profile; 
calculating, by the computing device, a second user identity probability based on the comparison of the at least one biometric input to the user profile; 
adjusting, by the computing device, the first user identity probability based on the second user identity probability; 
calculating a third user identity probability based on a liveness evaluation of the passive and active authentication information, wherein the liveness evaluation is based on authentication information that validates capture of the passive and active authentication information by a live user, wherein calculating the third user identity probability includes an act of processing the authentication information that validates the capture of the first and second source using at least one neural network, wherein the at least one neural network is configured to accept the authentication information as an input, generate an output probability that the user behavior authentication information and the active authentication information input are actually obtained from the user, and wherein calculating the third user identity probability is based, at least in part, on the output probability; and 
granting, by the computing device, the request from the user responsive to determining that the first user identity probability satisfies the first identity probability threshold.


Allowable Subject Matter
Claims 1-22 allowed over cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492